Exhibit 10.2

 

November 11, 2009

 

Randy Schrick
100 Commercial St.
Atchison, KS 66002

 

Dear Randy:

 

Please accept this letter as our mutual understanding of your status with MGP
Ingredients, Inc. during our joint venture at the Pekin, IL facility.

 

·                  The minimum term of your employment would be through June 30,
2012.

·                  If your position at Pekin does not work to the joint
venture’s satisfaction prior to the above date or a permanent replacement is
hired, you would be reinstated to your October 2009 salary and corporate
position of VP Engineering.

·                  You will continue to participate in the MGPI executive stock
incentive plan, participate in the MEP bonus plan, ESOP and 401k plans, the
Health & Dental program, long term care plan, long term disability plan, and
existing base salary.

·                  Moving expenses to the Pekin area will be provided by MGP
Ingredients.

·                  You will have use of the company vehicle while in Pekin.

 

We look forward to making this joint venture a tremendous success for all
parties involved.

 

 

Sincerely,

 

 

 

 

 

/s/ Tim Newkirk

 

/s/ John Speirs

Tim Newkirk

 

John Speirs

CEO and President

 

Chairman

 

 

 

 

 

 

Accepted:

/s/ Randy Schrick

 

 

 

Randy Schrick

 

 

 

--------------------------------------------------------------------------------